DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities: it is incorrectly labeled as claim 13.  Appropriate correction is required.
Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
A. Light source configuration:
A1. Figs 1 and 5 (laser-output sensor is a laser light photo-diode, direct coupling into the light converter)
A2. Figs 2 and 5 (the converted-light sensor is arranged at the end of the optical fiber which is remote from the light-conversion device)
A3. No Figure and Fig 5 (the converted-light sensor is arranged at a position along the optical fiber, and a decoupling device is provided for coupling the converted light out of the optical fiber and into the converted-light sensor)
A4. Fig 4 (laser-output sensor is a laser driving current monitor, direct coupling into the light converter)

B. Method of determining safe-to-operate parameter:
B1. determining the safe-to-operate parameter based on a ratio between the laser-output signal and the converted-light signal
B2. determining the safe-to-operate parameter based on the derivative with respect to time of the ratio between the laser-output signal and the converted-light signal 
B3. modulating the laser light and determining the safe-to-operate parameter based on a ratio between the laser-output signal and the converted-light signal at different points in time (Fig 3)
B4. modulating the laser light and determining the safe-to-operate parameter based on the phase delay between the laser-output signal and the converted-light signal

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (one from A and one from B) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 7 is generic.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Response to Arguments
Applicant’s election without traverse of Group I (claims 1-6, 14) directed a laser based light source in the reply filed on 3/26/21 is acknowledged.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828